COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Sheri Bernstein

Appellate case number:   01-14-00821-CV

Trial court case number: 2014-30979

Trial court:             311th District Court of Harris County

      The Court requests a response to Relator’s motion for emergency relief filed October 8,
2014. The response, if any, is due October 13, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: October 8, 2014